Exhibit 10.1
AGREEMENT
     THIS AGREEMENT (“Agreement”), dated as of the 9th day of March, 2010 (the
“Effective Date”), by and between Lakes Ohio Development, LLC, a Minnesota
limited liability company (the “Company”) and Quest Media Group, LLC, an Ohio
limited liability company (“Quest”).
WITNESSETH:
     WHEREAS, the Company and MYOHIONOW.COM, LLC, an Ohio limited liability
company, previously entered into a Joint Venture Agreement dated April 16, 2008
(the “JV Agreement”) pertaining to placing a referendum on the November, 2008
Ohio statewide election ballot to approve an amendment to the Ohio Constitution
that would permit the development and operation of a casino in Clinton County,
Ohio (the “2008 Initiative”); and
     WHEREAS, pursuant to the JV Agreement, Company advanced monies necessary to
fund the 2008 Initiative, the principal of which totals approximately
Twenty-Seven Million Seven Hundred Seventy-Five Thousand Dollars ($27,775,000)
(“JV Loans”), which amounts will be documented by the Company and reported to
Quest once such amounts are finally determined; and
     WHEREAS, Quest assisted the Company in partnering with Rock Ohio Ventures,
LLC (“Rock”) and Penn Ventures, LLC (“Penn”) with respect to funding the
proposed citizen-initiated referendum in November, 2009 to amend the Ohio
constitution, commonly referred to as Issue 3 (“2009 Initiative”) and the
potential development and operation of a gaming facility in each of Toledo,
Columbus, Cincinnati and Cleveland, Ohio (collectively, “Casinos”); and
     WHEREAS, the Company funded certain costs that were incurred by Rock and
Penn for the 2009 Initiative (“2009 Initiative Costs”) which amounts will be
documented by the Company and reported to Quest once such amounts are finally
determined; and
     WHEREAS, the Company (or an affiliate) has, or will have the right to
obtain, an equity position in Rock Ohio Ventures, LLC (“Rock Equity”) and Penn
Ventures, LLC (“Penn Equity”) pertaining to the development and operation of the
Casinos; and
     WHEREAS, the Company and Quest desire to enter into this Agreement to set
forth the terms and conditions upon which Quest shall be compensated for the
services it performed relating to the 2009 Initiative (“Services”).
     WHEREAS, the parties hereto acknowledge and agree that as of the date of
this Agreement the Services have been fully performed and the compensation to be
paid is fully earned.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
AGREEMENT
     1. Fee. In consideration of Quest’s performance of the Services, Quest
shall be paid a fee on the terms and conditions set forth in this Section 1.1.

 



--------------------------------------------------------------------------------



 



          1.1. Terms and Conditions of Fee
               (a) Amount of Fee. The fee (“Fee”) shall be an amount equal to
eighteen percent (18%) of the Gross Distributions after payment of any
Additional Capital Required Return pursuant to 1.1(b)(ii) below.
               (b) Certain Definitions. For the purposes of this Agreement with
respect to each Project Company:
               (i) “Gross Distributions” means the amount of cash received by
the Company from such Project Company less any Prior Costs pursuant to
1.1(b)(iii) below;
               (ii) “Additional Capital Required Return” means the total amount
required to be paid with respect to capital invested in such Project Company in
excess of the 2009 Initiative Costs (“Additional Capital”), provided, however,
that, in the event such Additional Capital investment is made by the Company (or
its affiliates) and/or Quest by or through the exercise of its rights described
in Section 1.2 below, the required payment shall equal the amount a third party
providing such Additional Capital in an arm’s length transaction would require
in connection with the provision of such Additional Capital, as determined in
good faith by the Company in consultation with independent investment bankers;
               (iii) “Prior Costs” means an amount equal to:

  a.   as of the date the Company receives its first distribution from a Project
Company (the “First Distribution Date”), the sum of the JV Loans plus Interest
and the 2009 Initiative Costs plus Interest multiplied by twenty percent (20%)
(“First Amount”) (each such twenty percent portion being an “Annual
Allocation”);     b.   as of the first anniversary of the First Distribution
Date, an additional Annual Allocation for the prior year plus any unpaid First
Amount together with Interest accrued thereon from and after the First
Distribution Date (the “Second Amount”);     c.   as of the second anniversary
of the First Distribution Date, an additional Annual Allocation for the prior
year plus any unpaid Second Amount, together with Interest accrued thereon from
and after the first anniversary of the First Distribution Date (the “Third
Amount”);     d.   as of the third anniversary of the First Distribution Date,
an additional Annual Allocation for the prior year plus any unpaid Third Amount,
together with Interest accrued thereon from and after the second anniversary of
the First Distribution Date (the “Fourth Amount”); and     e.   as of the fourth
anniversary of the First Distribution Date, and at any time thereafter, the
final Annual Allocation for the prior year plus any unpaid Fourth Amount,
together with Interest accrued thereon from and after the third anniversary of
the First Distribution Date.

-2-



--------------------------------------------------------------------------------



 



      For purposes of these calculations, any amounts applied to the payment of
Prior Costs will be applied first to the Interest component thereof and
thereafter to principal.         Notwithstanding anything herein to the
contrary, Quest shall receive no more than $500,000 annually until Company has
been fully repaid for all Prior Costs.         All cash received by the Company
from the Project Companies will be applied first to pay the Prior Costs except
for the Fee payable to Quest as described above.

                    (iv) “Project Company” means the entities formed to develop
and operate the Casinos and in which the Rock Equity and the Penn Equity relate
including Rock Ohio Ventures, LLC, Penn Ventures, LLC and their respective
successors or other entities formed by such companies to develop and operate the
Casinos (e.g., “Project Vehicles” as the term is used in the Letter Agreement
between Lakes Entertainment, Inc. and Penn Ventures, LLC dated October 28,
2009).
                    (v) “Interest” means simple interest accruing at a rate of
10% per annum from the date of any advance plus an additional amount as may be
necessary to ensure that the Company receives a net amount with respect to the
JV Loans and the 2009 Initiative Costs equal to the full amount the Company
would have received had such payments not been subject to taxes.
                    (c) Payment and Duration of Fee. Subject to Section 1.2,
Quest shall commence receiving the Fee on the First Distribution Date until
termination, if any, of this Agreement pursuant to Section 4 herein. Each
installment of the Fee shall be paid to Quest within five (5) days after the
Company receives a distribution and accompanied by a written report setting
forth the amount of, and the date, the distribution was received from such
Project Company. The Company shall provide reports to Quest upon request
detailing the distributions that the Company receives from the Project Companies
and the payment of principal and interest on the Prior Costs and any Additional
Capital Required Return.
                    (d) Gaming Regulations. Quest shall not be paid any Fee
during any period for which it does not hold all required licenses and
registrations required under Applicable Law (if any) to receive payment under
this Agreement. Quest agrees to notify the Company of any notices or
communications received by Quest from any Gaming Authority with respect to this
Agreement or the Fee. Quest agrees that the termination right pursuant to
Sections 4(b) and 6(c) shall apply both to the Requested Information and any
communications from any Gaming Authority in respect of the Fee, this Agreement,
Quest, the principals of Quest or persons affiliated or associated with the
principals of Quest.
                    (e) Quest shall have the option of deferring one or more Fee
payments in order to apply the Fee payment proceeds to the pre-payment of the
Prior Costs and/or any Additional Capital Required Return (e.g., thereby
reducing the principal balance of the Prior Costs earlier than as contemplated
by the amortization and allocation in Section 1.1(b)(iii)). The option will be
exercised by Quest giving written notice to the Company and returning the Fee
payment no later than 14 days after receipt of such Fee payment.
                    (f) Quest shall also have the option to pay additional funds
to the Company and pay off the principal balance of the Prior Costs and any
accrued Interest thereon.
          1.2. Right of First Refusal.
                    (a) Right. If a Project Company requests that the Company
(or an affiliate) invest Additional Capital, the Company shall offer to Quest
the right to invest up to eighteen percent

-3-



--------------------------------------------------------------------------------



 



(18%) of the Additional Capital being invested upon the same terms and
conditions (including the timing of investment) as the Company (or its
affiliate) is proposing to invest such Additional Capital. The Company will
promptly forward to Quest any such request by a Project Company.
               (b) Notice. The right hereunder shall be made by written notice
given to Quest, specifying therein the amount of the Additional Capital and
terms related to such investment. Quest shall have a period of ten (10) business
days (or, (i) if such Project Company requests a commitment from the Company in
a shorter period of time, such time as required by Project Company. If Quest
elects to accept such offer, Quest shall so accept by written notice to the
Company given within such 10-day period (or such other shorter period if
applicable). If Quest fails to accept such offer in whole within such 10-day
period (or such other shorter period if applicable) or fails to fully fund its
eighteen percent (18%), Quest shall be deemed to have waived its rights
hereunder and shall no longer have any right of first refusal with respect to
any Additional Capital raised thereafter.
               (c) Repayment. In the event Quest exercises its right to
contribute Additional Capital, Quest shall be repaid on a pro rata basis
proportionate to the Company’s contribution of Additional Capital and the terms
of repayment and the Additional Capital Required Return with respect to Quest’s
contribution of Additional Capital will be on the same terms as those applicable
to the contribution of Additional Capital by the Company.
          1.3 Security Interest. As security for the payment of the Fee, the
Company grants to Quest a security interest in an amount of the Distribution
equal to its Fee pursuant to the terms and conditions of the Security Agreement
entered into as of the date of this Agreement, a copy of which is attached
hereto as Exhibit A.
          1.4 Exclusion. The Fee shall not apply to any monies the Company
receives for management, development or consulting services or the like, or any
principal or interest payments made to Company for debt owed to Company.
          1.5 Penn and Rock Agreements. The Company shall endeavor to deliver
any amendments to such agreements and any further agreements relating to the
Penn Equity and/or the Rock Equity, provided, however, that Company’s failure to
provide such amendments shall not be a default under this Agreement if such
amendments are filed pursuant to its SEC reporting obligations.
     2. Representations and Warranties/Conditions.
          2.1 Quest’s Representations and Warranties. Quest represents and
warrants to the Company that:
               (a) Entering into this Agreement and/or receiving payment
hereunder does not violate any Applicable Laws (as defined below), including,
without limitation, any Gaming Laws (as defined below);
               (b) Quest holds all required licenses and registrations, and has
satisfied all other requirements of Applicable Laws necessary to accept payment
hereunder;
               (c) Quest and its employees, officers, directors, members,
managers and agents, will not in any way hold itself or themselves out as
representatives or owners of Company, Rock or Penn, nor will they have the right
to speak on behalf of such companies;
               (d) Quest has full power and authority to do and perform all acts
and things required to be done by it under this Agreement. The execution,
delivery and performance by Quest of this

-4-



--------------------------------------------------------------------------------



 



Agreement, as well as all documents and agreements necessary to consummate the
transaction contemplated hereby, are within the authority of Quest, have been
authorized by all necessary proceedings and do not and will not contravene any
provision of law, Quest’s charter, bylaws, other organizational documents or any
amendment thereof. This Agreement and any other agreements and instruments
required to be delivered hereunder by Quest, when duly executed and delivered by
Quest, will constitute valid and binding obligations of Quest and will be
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, or other
laws affecting creditor’s rights generally or by general principles of equity;
               (e) Quest’s execution of and compliance with this Agreement will
not result in the breach of any term or provision of, or constitute a default
under any agreement or other instrument to which Quest is subject;
               (f) To the knowledge of Quest, the engagement of Quest by the
Company to perform the Services required hereunder will not create any Gaming
Problem (as defined below).
          2.2 Pre-Condition to Payment Obligations. It shall be a pre-condition
to the Company’s obligation to make payments of the Fee to Quest as required
under this Agreement, that Quest has obtained and maintains throughout the Term,
all gaming licenses and all other required authorizations on its behalf and on
behalf of any and all of its officers, members, managers, agents, employees,
directors, shareholders, and all other Persons, as required by any and all
Gaming Authorities.
     3. Term of Agreement.
          The term of this Agreement (the “Term”) shall commence upon the
Effective Date and continue so long as there is a Distribution, subject to
termination of this Agreement pursuant to the provisions of this Agreement.
     4. Termination Events.
          This Agreement may be terminated upon written notification to the
other party as follows:
               (a) by either Quest, on the one hand, or the Company, on the
other hand, if a breach of any provision of this Agreement has been committed by
the other;
               (b) by the Company pursuant to an exercise of its rights under
Section 6(c) hereof;
               (c) by the Company if Quest fails to comply with any Applicable
Laws in connection with receiving payment hereunder. Notwithstanding the
foregoing, Quest shall have sixty (60) days from the date notified by the
Company to cure any such non-compliance, unless a Governmental Authority or
Gaming Authority requires a cure period of shorter duration, in which case Quest
must cure such non-compliance within such cure period. If Quest fails to cure
the non-compliance within such period of time, Company may immediately terminate
this Agreement.
     5. Effect of Termination.
          Each party’s right of termination under Section 4 is in addition to
any other rights it may have under this Agreement, in equity, or at law, and the
exercise of a right of termination shall not constitute an election of remedies.

-5-



--------------------------------------------------------------------------------



 



     6. Quest Covenants.
               (a) Confidential Information. Quest hereby covenants and agrees
that, unless previously authorized in writing or instructed in writing by the
Company, Quest will, during the Term of its engagement hereunder, and following
any termination of this Agreement, will keep this Agreement, and its association
with the Company, and its indirect association with Rock, Penn and the Casinos,
and each of them, strictly confidential unless (i) disclosure is required by
Gaming and or Governmental/Legal Authorities, or (ii) in connection with
discussions with Quest’s accountants, attorneys, lenders, financial advisors or
consultants, investors, owners or prospective owners of Quest or Quest’s owners,
or (iii) such matter or information becomes publicly available or known or is of
public record through no breach of this Agreement by Quest.
               (b) Compliance with Applicable Laws. Quest shall comply with all
Applicable Laws during the term of this Agreement.
               (c) Compliance Committee. Quest shall promptly provide the
Company with all information required by the Company or its compliance committee
with respect to Quest’s and its respective affiliates, and each such Person’s
officers, members, managers, agents, employees, directors and shareholders,
including background, financial condition, litigation, indictments, criminal
proceedings and the like in which they are, may be or have been involved, if
any, (“Requested Information”) in order for the Company to determine that the
Requested Information does not disclose any fact which might adversely affect in
any manner, any gaming licenses, registrations, findings of suitability, permits
or approvals (collectively, “Gaming Licenses”) sought or held by the Company or
any of its affiliates, or the current stature of the Company or its affiliates
with any gaming commission, board or similar regulatory agency, or any pending
or anticipated applications for Gaming Licenses filed by the Company or any of
its affiliates. In the event Quest shall fail to provide the Requested
Information promptly, or if the information provided with respect to Quest or
its respective affiliates, or information which Company obtained as a result of
its own due diligence investigation, in the reasonable opinion of the Company or
its compliance committee might adversely affect any Gaming Licenses held by the
Company or its affiliates or the current stature of the Company or its
affiliates with any gaming commission, board, or similar governmental or
regulatory agency (including, but not limited to, as an applicant) (a
“Regulatory Defect”), then the Company shall have the right to immediately
terminate this Agreement upon written notice and the parties shall have no
further obligations or liability hereunder. This obligation shall continue
throughout the term of this Agreement. Notwithstanding the foregoing, Quest
shall have 60 days from the date notified by Company to cure the Regulatory
Defect. If Finder fails to cure the Regulatory Defect within such 60 days,
Company may immediately terminate this Agreement.
     7. Definitions. For purposes of this Agreement, the following terms, have
the following meanings:
     “Applicable Laws” shall mean all applicable provisions of all
(i) constitutions, treaties, statutes, laws, rules, regulations and ordinances
of any Governmental Authority and all common law duties, including, without
limitation, all Gaming Laws, (ii) Consents of any Governmental Authority and
(iii) orders, decisions, rulings, judgments, directives or decrees of any
Governmental Authority binding on, or applicable to, any of the parties hereto.
     “Consents” shall mean all consents, approvals, authorizations, waivers,
permits, grants, franchises, licenses, exemptions or orders of, or any
registrations, certificates, qualifications, declarations or filings with, or
any notices to, any Governmental Authority or other Person.
     “Gaming Authority” shall mean any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States federal government, any

-6-



--------------------------------------------------------------------------------



 



international government, any state, province or city or other political
subdivision, any applicable State government, or otherwise, whether now or
hereafter in existence, or any officer or official thereof, in each case, with
licensing, permit or regulatory authority over gambling, gaming or casino
activities.
     “Gaming Laws” shall mean all Applicable Laws of all Gaming Authorities, as
in effect from time to time, including the policies, interpretations and
administration thereof by such Gaming Authorities.
     “Gaming Problem” shall mean any circumstances that cause the Company, any
member, manager, director, officer, or employee of the Company, or any parent,
affiliate, or subsidiary of any such Person, to be deemed likely, in the
reasonable discretion of the Board of Directors of the Company, based on
verifiable information or information received from any Gaming Authority or
otherwise, to preclude or materially delay, impede or impair the ability of the
Company, or any parent, affiliate, or subsidiary of the Company, to obtain or
retain any Gaming Licenses, or that may result in the imposition of materially
burdensome terms and conditions on any such Gaming License.
     “Governmental Authority” shall mean any nation or government, and any state
or political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including, without limitation, the Securities and Exchange Commission and any
Gaming Authority), and any court, tribunal or arbitrator(s) of competent
jurisdiction, and any self-regulatory organization.
     “Person” shall mean any individual, sole proprietorship, partnership
(general or limited), joint venture, trust, trustee, unincorporated
organization, association, corporation, limited liability company, limited
liability partnership, institution or other entity or Governmental Authority.
     8. Miscellaneous.
               (a) Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and no other
agreement, statement, promise or practice between the parties relating to the
subject matter shall be binding upon the parties. This Agreement may not be
modified, amended, or terminated except by a written agreement signed by all of
the parties hereto.
               (b) Assignment; Binding Effect. This Agreement shall not be
assignable by Quest, but it shall be binding upon, and shall inure to the
benefit of, its heirs, executors, administrators, and legal representatives.
This Agreement shall be binding upon the Company and inure to the benefit of the
Company and its respective successors and permitted assigns. This Agreement may
be assigned by the Company to an entity controlling, controlled by, or under
common control with the Company; provided, however, that such assignee shall
assume all rights and obligations of the Company pursuant to this Agreement, and
further provided that any gaming/casino licenses or permits that Company has
obtained relating to the Casino shall be assigned to that such assignee.
               (c) Notices. Any and all notices or other communications required
or permitted to be given under any of the provisions of this Agreement shall be
in writing and shall be deemed to have been duly given when personally delivered
or mailed by first class registered mail, return receipt requested, or by
commercial courier or delivery service, or by facsimile or electronic mail,
addressed to the parties at the addresses set forth below (or at such other
address as any party may specify by notice to all other parties given as
aforesaid):

-7-



--------------------------------------------------------------------------------



 



If to the Company, to:
Lakes Ohio Development, LLC
Attn: Damon E. Schramm
130 Cheshire Lane, Suite 101
Minnetonka, MN 55305
Phone: (952) 449-7069
Facsimile: (952) 449-7068
If to Quest, to:
Quest Media Group, LLC
Attn: Ricky A. Lertzman
23800 Commerce Park, Suite E
Beachwood, Ohio 44122
Phone: (216) 464-1300
Facsimile:                     
               and/or to such other Persons and addresses as any party shall
have specified in writing to the other by notice as aforesaid.
               (d) Waiver. No waiver of any breach or default hereunder shall be
considered valid unless in writing, and no such waiver shall be deemed a waiver
of any subsequent breach or default of the same or similar nature.
               (e) Enforceability. If any provision of this Agreement shall be
held invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and shall not in any manner affect or render invalid or
unenforceable any other severable provision of this Agreement, and this
Agreement shall be carried out as if any such invalid or unenforceable provision
were not contained herein, and the remainder of this Agreement shall remain
operative and in full force and effect.
               (f) Headings. The section headings contained herein are for the
purposes of convenience only and are not intended to define or limit the
contents of the sections.
               (g) Counterparts. This Agreement may be executed in two or more
counterparts, all of which taken together shall be deemed one original, and may
be delivered by facsimile.
               (h) Governing Law. This Agreement shall be deemed to be a
contract under the laws of the State of Minnesota and for all purposes shall be
construed and enforced in accordance with the internal laws of said state.
               (i) No Third Party Beneficiary. This Agreement shall not confer
any rights or remedies upon any Person or entity other than the parties hereto
and their respective successors and permitted assigns.
               (j) Independent Contractor Status. The parties intend that an
independent contractor relationship will be created under this Agreement.
Accordingly, Quest shall have full responsibility for the payment of all
federal, state and local taxes or contributions imposed that are required
pursuant to unemployment insurance, social security, income, workers’
compensation and similar laws, and shall be solely responsible for any liability
resulting from the acts, omissions or negligence of Quest or its agents,
employees, officers, directors, members, managers, contractors or
subcontractors.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            COMPANY:

LAKES OHIO DEVELOPMENT, LLC

      By:   /s/ Lyle Berman         Title: Chief Executive Officer             
  QUEST:

QUEST MEDIA GROUP, LLC

      By:   /s/ Brad Pressman         Title: Treasurer             

-9-